Exhibit 10.18

EXECUTION VERSION

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Pacific Drilling Manpower, Inc., a Delaware corporation (the “Company”) and an
indirect wholly-owned subsidiary of Pacific Drilling S.A., a limited liability
company (societe anonyme) organized under the laws of Luxembourg, having its
registered office located at 8-10 Avenue de la Gare, L-1610 Luxembourg, and
registered with the Luxembourg register of commerce and companies under number B
159658, organized under the laws of Luxembourg (the “Parent”), the Parent for
the purposes of Section 26 of this Agreement, and James W. Harris (“Employee”)
(collectively, the “Parties”), effective as of July 22, 2019 (the “Effective
Date”).

1.         Employment.  During the Employment Period (as defined in Section 4),
the Company shall employ Employee, and Employee shall serve, as Senior Vice
President and Chief Financial Officer of the Company and Parent and in such
other position or positions as may be assigned from time to time by the board of
directors (the “Board”) of the Parent.

2.         Duties and Responsibilities of Employee; Company Investment.

(a)        During the Employment Period, Employee shall devote Employee’s full
business time, attention and best efforts to the businesses of the Company, the
Parent and its direct and indirect subsidiaries and affiliates (collectively,
the “Company Group”) as may be requested by the Board from time to
time.  Employee’s duties shall include those normally incidental to the position
identified in Section 1, as well as such additional duties as may be assigned to
Employee by the Board from time to time, which duties may include providing
services to other members of the Company Group in addition to the Company and
Parent.  Employee may, without violating this Agreement, (i) as a passive
investment, own publicly traded securities in such form or manner as shall not
require any services by Employee in the operation of the entities in which such
securities are owned; (ii) engage in charitable and civic activities; or
(iii) with the prior written consent of the Board, engage in other personal and
passive investment activities, in each case, so long as such interests or
activities do not interfere with Employee’s ability to fulfill Employee’s duties
and responsibilities under this Agreement and are not inconsistent with
Employee’s obligations to the Company Group or competitive with the business of
the Company Group. Specifically, Employee shall continue to be permitted to be a
director of Centurion Group Ltd.; provided that (i) such affiliation only
requires a de minimus amount of Employee’s time, and (ii) Centurion Group Ltd.
does not compete with the Company Group.

(b)        Employee hereby represents and warrants that Employee is not the
subject of, or a party to, any employment agreement, non-competition covenant,
nondisclosure agreement, or any other agreement, obligation, restriction or
understanding that would prohibit Employee from executing this Agreement or
fully performing each of Employee’s duties and responsibilities hereunder, or
would in any manner, directly or indirectly, limit or affect any of the duties
and responsibilities that may now or in the future be assigned to Employee
hereunder.

(c)        Employee understands that Employee owes each member of the Company
Group fiduciary duties (including (i) duties of loyalty and disclosure and
(ii) fiduciary duties as an officer of the Company), and the obligations
described in this Agreement are in addition to,










 

and not in lieu of, the obligations Employee owes each member of the Company
Group under statutory and common law.

3.         Compensation.

(a)        Base Salary.  During the Employment Period, the Company shall pay to
Employee an annualized base salary of $450,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for other senior executives as may exist from time to time,
but no less frequently than monthly.  The Base Salary shall be reviewed by the
Board (or a committee thereof) in accordance with the Company’s policies and
practices, but no less frequently than once annually, and may be increased but
not decreased unless such decrease is agreed to in writing by Employee or is
part of, and consistent in amount, percentage and/or application with, an
across-the-board reduction in the base salaries of the senior executives of the
Company.  To the extent applicable, the term “Base Salary” shall include any
such increases (or decreases) to the Base Salary enumerated above.

(b)        Annual Bonus.  Employee shall be eligible for discretionary bonus
compensation for each complete calendar year (and any partial year in the event
of a Change of Control) that Employee is employed by the Company hereunder (the
“Annual Bonus”).  Each Annual Bonus shall have a target value that is not less
than 75% of Employee’s Base Salary as in effect on September 30 of the calendar
year to which such Annual Bonus relates (the “Bonus Year”) and a maximum value
equal to 112.5% of Employee’s Base Salary as in effect on September 30 of such
Bonus Year.  The performance targets that must be achieved in order to be
eligible for certain bonus levels shall be established by the Board (or a
committee thereof) annually, in its sole discretion, and communicated to
Employee within the first ninety (90) days of the applicable Bonus
Year.  Notwithstanding the foregoing, Employee shall be eligible to receive a
pro-rata Annual Bonus for the 2019 calendar year, the amount of which will be
determined by multiplying (i) the Annual Bonus Employee would have received
based on achievement of the applicable performance targets established by the
Committee for 2019 for the Company’s senior executives, by (ii) the fraction
determined by dividing (A) the number of days of Employee’s employment from the
Effective Date through December 31, 2019 by (B) 365.  Each Annual Bonus, if any,
shall be paid as soon as administratively feasible after the Board (or a
committee thereof) certifies whether the applicable performance targets for the
applicable Bonus Year have been achieved, but no later than March 15th of the
year following the Bonus Year.  Notwithstanding anything in this Section 3(b) to
the contrary, no Annual Bonus, if any, nor any portion thereof, shall be payable
for any Bonus Year unless Employee remains continuously employed by the Company
from the Effective Date through the end of the applicable year.

(c)        Sign-On Equity Awards.  In consideration of Employee entering into
this Agreement and as an inducement to join the Company, on or as soon as
reasonably practicable following the Effective Date, the Parent shall grant
Employee, under the Pacific Drilling S.A. 2018 Omnibus Stock Incentive Plan, as
amended from time to time (the “Equity Incentive Plan”), certain equity awards
having terms and conditions consistent with the equity awards granted to the
Company’s other senior executives in early 2019. Specifically, Employee shall
receive 101,775 restricted stock units and 101,775 performance share units
(collectively the





2

 




 

“Sign-On Equity Awards”), which shall be memorialized in separate award
agreements between Employee and the Parent.

(d)        Business Expenses.  Subject to Section 21, the Company shall
reimburse Employee for Employee’s reasonable out-of-pocket business-related
expenses actually incurred in the performance of Employee’s duties under this
Agreement so long as Employee timely submits all documentation for such
reimbursement, as required by Company policy in effect from time to time.  Any
such reimbursement of expenses shall be made by the Company upon or as soon as
practicable following receipt of such documentation (but in any event not later
than the close of Employee’s taxable year following the taxable year in which
the expense is incurred by Employee).  In no event shall any reimbursement be
made to Employee for such expenses incurred after the date of Employee’s
termination of employment with the Company.

(e)        Benefits.  During the Employment Period, Employee shall be eligible
to participate in the same benefit plans and programs in which other senior
executives are eligible to participate, subject to the terms and conditions of
the applicable plans and programs in effect from time to time.  The Company
shall not, however, by reason of this Section 3(e), be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such plan or
policy, so long as such changes are similarly applicable to other senior
executives generally.

(f)        Vacation.  During the Employment Period, Employee shall be eligible
to accrue vacation for each complete calendar year that Employee is employed by
the Company hereunder (prorated for partial years) in accordance with the
Company’s vacation policy, as amended from time to time. Notwithstanding the
previous sentence, Employee shall be eligible for five (5) weeks (25 days) paid
vacation per full year (prorated for partial years).

4.         Term of Employment.

(a)        Employment Period.  Subject to Section 5, the term of Employee’s
employment pursuant to this Agreement shall commence on the Effective Date and
continue in effect through the second anniversary thereof (the “Employment
Period”), provided, however, that, commencing on July 23, 2021, and each second
anniversary thereafter, the Employment Period shall automatically be extended
for two additional years unless, not later than ninety (90) days prior to the
expiration date, the Company or the Employee shall give written notice that it
or he does not wish to extend the Employment Period, in which case the
Employment Period and this Agreement shall, subject to Section 4(b), be
terminated as of the expiration date. Following the expiration of the Employment
Period under this Agreement, the Employee may remain employed-at-will with the
Company.

(b)        Company Decision Not to Renew.

(i)         If, during the one-year period immediately following the expiration
of the Employment Period as a result of the Company having given to Employee a
non-extension notice under Section 4(a), the Company terminates Employee’s
employment without Cause or Employee terminates his employment for Good Reason
prior to a Change of Control (as defined in Section 6(g)), then Employee shall
be eligible for the same benefits as are provided under Section 6(b)(i).





3

 




 

(ii)       If a non-extension notice is given by the Company under Section 4(a),
and as of the end of the Employment Period, either (A) the Company has signed a
letter of intent or an agreement with respect to a transaction that if
consummated would result in a Change of Control, or (B) a public announcement
has been made of a proposed transaction that if consummated would result in a
Change of Control, and such Change of Control shall occur within six months
following the expiration of the Employment Period, this Agreement shall remain
in effect through the Protection Period (as defined in Section 6(b)(ii)) and if
the Company terminates Employee’s employment without Cause or Employee
terminates his employment for Good Reason during such Protection Period, then
Employee shall be eligible for the same benefits as are provided under Section
6(b)(ii).

 

5.         Termination of Employment.

(a)        Company’s Right to Terminate Employee’s Employment for Cause.  The
Company shall have the right to terminate Employee’s employment hereunder at any
time for “Cause.”  For purposes of this Agreement, “Cause” shall mean:

(i)        Employee’s commission of fraud, theft, or embezzlement against any
member of the Company Group or a willful breach of fiduciary duty with respect
to any member of the Company Group;

(ii)       Employee’s willful and continued failure to perform Employee’s
duties;

(iii)      Employee’s breach of Section 2(b) or Section  7 of this Agreement or
breach of any other written agreement between Employee and any member of the
Company Group which causes material harm to the Company Group;

(iv)       Employee’s conviction of, or plea of guilty or nolo contendere to, a
felony (or state law equivalent) or to any crime involving moral turpitude;

(v)        Employee’s gross misconduct or gross negligence in the performance of
duties to any member of the Company Group; or

(vi)       Employee’s breach and violation of the Company’s or the Parent’s
written policies pertaining to sexual harassment, discrimination or insider
trading.

The Employee shall not be deemed terminated for Cause unless the Company shall
have delivered to the Employee a termination notice with a copy of a resolution
adopted by the affirmative vote of not less than seventy (70) percent of the
entire Board at a meeting called for such purpose (after reasonable notice is
provided to the Employee and the Employee has had an opportunity, with counsel,
to be heard by the Board) finding that the Employee should be terminated for
Cause and specifying in reasonable detail the grounds therefor.

Provided,  however, that solely with respect to the actions or omissions set
forth in Section 5(a)(ii), (iii),  (v) and (vi), such actions or omissions must
remain uncured or uncorrected





4

 




 

ten (10) business days after the Board has provided Employee such written
notice.  For the avoidance of doubt, the actions or omissions set forth in
Section 5(a)(i) and (iv) are not permitted to be cured by Employee under any
circumstances.  In the event the Board or Chief Executive Officer determines in
good faith after consultation with legal counsel that its or his fiduciary
obligations require an immediate termination for Cause, or that a cure is not
possible, then, notwithstanding anything herein to the contrary, no cure right
shall be provided to Employee.

(b)        Company’s Right to Terminate for Convenience.  The Company shall have
the right to terminate Employee’s employment for convenience at any time and for
any reason, or no reason at all, upon 30 days written notice (or pay in lieu
thereof) to Employee.

(c)        Employee’s Right to Terminate for Good Reason.  Employee shall have
the right to terminate Employee’s employment with the Company at any time for
“Good Reason.”  For purposes of this Agreement, “Good Reason” shall mean:

(i)         A material diminution in Employee’s Base Salary or target Annual
Bonus except, in the case of a termination under Section 6(b)(i) hereof only
(which relates to a termination outside of the Protection Period), a reduction
that is part of, and consistent in amount, percentage and/or application with,
an across-the-board reduction in the base salaries of the senior executives of
the Company;

(ii)       the relocation of the geographic location of Employee’s principal
place of employment to a location more than seventy five (75) miles outside the
greater Houston, Texas metropolitan area (excluding reasonably required business
travel in connection with the performance of Employee’s duties under this
Agreement);

(iii)      a material and adverse change to, or a material reduction of,
Employee’s duties and responsibilities to the Company or the Parent, which
includes but is not limited to his removal without Cause as Chief Financial
Officer of Parent; or

(iv)       any material breach by the Company of any provision of this
Agreement.

Notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason due to a condition described in Section 5(c)(i),
 (ii),  (iii) or (iv) shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent,
(B) Employee must provide written notice to the Board of the existence of such
condition(s) within ninety (90) days of the initial existence of such
condition(s), (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice, and (D) the date of Employee’s termination of employment must occur
within ninety (90) days following the Board’s receipt of such notice.

(d)        Death or Disability.  Upon the death or Disability of Employee,
Employee’s employment with Company shall terminate.  For purposes of this
Agreement, a “Disability” shall exist if Employee is entitled to receive
long-term disability benefits under the





5

 




 

Company’s disability plan and/or Employee has exhausted all available leave and
remains unable to perform the essential functions of the job with or without
reasonable accommodation.

(e)        Employee’s Right to Terminate for Convenience.  In addition to
Employee’s right to terminate Employee’s employment for Good Reason, Employee
shall have the right to terminate Employee’s employment with the Company for
convenience at any time and for any other reason, or no reason at all, upon
ninety (90) days’ advance written notice to the Company; provided, however, that
if Employee has provided notice to the Company of Employee’s termination of
employment, the Company or Parent may determine, in its sole discretion, that
such termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Employee’s termination of employment nor
be construed or interpreted as a termination of employment pursuant to
Section 5(b)).

6.         Obligations of the Company upon Termination of Employment.

(a)        For Cause; Other than for Good Reason.  If Employee’s employment is
terminated during the Employment Period (i) by the Company for Cause pursuant to
Section 5(a) or (ii) by Employee other than for Good Reason pursuant to
Section 5(e), then Employee shall be entitled to all accrued but unpaid vacation
and unpaid Base Salary earned by Employee through the date that Employee’s
employment terminates (the “Termination Date”) and, subject to the terms and
conditions of any benefit plans in which he may participate at the time of such
termination, any post-employment benefits available pursuant to the terms of
those plans; however, Employee shall not be entitled to any additional amounts
or benefits as the result of such termination of employment.

(b)        Without Cause; For Good Reason.  In addition to the amounts in
Section 6(a), and subject to Section 6(e) below, Employee shall be entitled to
certain severance consideration described below, payable as set forth in
Section 6(d) below, if Employee’s employment is terminated during the Employment
Period (x) by the Company without Cause pursuant to Section 5(b) or (y) by
Employee for Good Reason pursuant to Section 5(c), as follows:

(i)         Except as otherwise provided in Section 6(b)(ii), the Company shall
provide Employee with a severance payment in an amount equal to the sum of (A)
one and one-half (1.5) times the sum of (1) Employee’s Base Salary as in effect
immediately prior to the Termination Date and (2) the target value of Employee’s
Annual Bonus for the Bonus Year during which such termination occurs, and (B) an
amount equal to the sum of the Company contributions that would be made for 12
months of group life, long-term disability and health insurance benefits
(collectively, the “Group Benefits”) calculated based on monthly Company
contributions as of the Termination Date with respect to coverage that was
provided to Employee and his dependents as of such date (the “Severance
Payment”).

(ii)       If such termination of Employee’s employment by the Company without
Cause or by Employee for Good Reason occurs during the Protection Period (as
defined below), in lieu of the Severance Payment, the Company shall provide
Employee





6

 




 

with a severance payment in an amount determined as follows (as applicable, the
“CIC Severance Payment”):

(A)       If the Change of Control occurs prior to the first anniversary of the
Effective Date, the severance payment shall equal the sum of (A) one (1) times
the sum of (1) Employee’s Base Salary as in effect immediately prior to the
Termination Date and (2) the target value of Employee’s Annual Bonus for the
Bonus Year during which such termination occurs, and (B) an amount equal to the
sum of the Company contributions that would be made for 12 months of Group
Benefits, calculated based on monthly Company contributions as of the
Termination Date with respect to coverage that was provided to the Employee and
his dependents as of such date;

(B)       If the Change of Control occurs on or after the first anniversary of
the Effective Date but prior to the second anniversary of the Effective Date,
the severance payment shall equal the sum of (A) one and one-half (1.5) times
the sum of (1) Employee’s Base Salary as in effect immediately prior to the
Termination Date and (2) the target value of Employee’s Annual Bonus for the
Bonus Year during which such termination occurs, and (B) an amount equal to the
sum of the Company contributions that would be made for 18 months of Group
Benefits, calculated based on monthly Company contributions as of the
Termination Date with respect to coverage that was provided to the Employee and
his dependents as of such date; or

(C)       If the Change of Control occurs on or after the second anniversary of
the Effective Date, the severance payment shall equal the sum of (A) two (2)
times the sum of (1) Employee’s Base Salary as in effect immediately prior to
the Termination Date and (2) the target value of Employee’s Annual Bonus for the
Bonus Year during which such termination occurs, and (B) an amount equal to the
sum of the Company contributions that would be made for 24 months of Group
Benefits, calculated based on monthly Company contributions as of the
Termination Date with respect to coverage that was provided to the Employee and
his dependents as of such date.

For purposes of this Agreement, “Protection Period” is the period of time during
the Employment Period beginning on the date of a Change of Control and ending on
the first anniversary of the date of such Change of Control. If during the
Employment Period, Employee’s employment is terminated by the Company without
Cause pursuant to Section 5(b) and such termination occurs after the entry into
a signed definitive agreement which if consummated would constitute a Change of
Control, then Employee shall receive an additional payment equal to the excess
of the applicable CIC Severance Payment minus the Severance Payment with such
additional payment being made at the time of the Change of Control (and for the
avoidance of doubt such additional payment shall only be made if such Change of
Control occurs).

(c)        Death or Disability.  If Employee’s employment is terminated during
the Employment Period due to Employee’s death or Disability pursuant to
Section 5(d), then Employee shall be entitled to all accrued but unpaid vacation
and unpaid Base Salary earned by Employee through the Termination Date and,
subject to the terms and conditions of any benefit plans in which he may
participate at the time of such termination, any post-employment benefits





7

 




 

available pursuant to the terms of those plans; however, Employee shall not be
entitled to any additional amounts or benefits as the result of such termination
of employment.

(d)        Payment Timing.  Subject to Section 6(e), payment of the Severance
Payment or the CIC Severance Payment (individually, as applicable, the “Cash
Severance Payment”), as applicable, shall be made on the Company’s first
regularly scheduled pay date that is on or after the date that is sixty (60)
days after the Termination Date.

(e)        Conditions to Receipt of Cash Severance Payment.  Notwithstanding the
foregoing, Employee’s eligibility and entitlement to the Cash Severance Payment
are dependent upon Employee’s (i) continued compliance with Employee’s
obligations under each of Section 7 below and (ii) execution and delivery to the
Company, on or before the Release Expiration Date (as defined below), and
non-revocation within any time provided by the Company to do so, of a release of
all claims in a form provided by the Company and Parent (the “Release”), which
Release shall release each member of the Company Group and their respective
affiliates, and the foregoing entities’ respective shareholders, members,
partners, officers, managers, directors, fiduciaries, employees,
representatives, attorneys, agents and benefit plans (and fiduciaries of such
plans) from any and all claims, including any and all causes of action arising
out of Employee’s employment with the Company and any other member of the
Company Group or the termination of such employment, but excluding all claims to
severance payments Employee may have under this Section 6 or any vested rights
or benefits under any of the Company’s benefit plans or any other agreement in
which Employee participated immediately prior to the termination of such
employment.  If the Release is not executed and returned to the Company on or
before the Release Expiration Date, and the required revocation period has not
fully expired without revocation of the Release by Employee, then Employee shall
not be entitled to any portion of the Cash Severance Payment.  As used herein,
the “Release Expiration Date” is that date that is twenty-one (21) days
following the date upon which the Company delivers the Release to Employee
(which shall occur no later than seven (7) days after the Termination Date) or,
in the event that such termination of employment is “in connection with an exit
incentive or other employment termination program” for a group or class of
employees (as such phrase is defined in the Age Discrimination in Employment Act
of 1967, as amended), the date that is forty-five (45) days following such
delivery date.

(f)        After-Acquired Evidence. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that
Employee is eligible to receive a Cash Severance Payment pursuant to this
Section 6 but, after such determination, a court of competent jurisdiction
determines that subsequently, during the period ending on the first anniversary
of the date that the Cash Severance Payment is paid to Employee, the Company
acquired evidence that: (i) Employee has failed to abide by Employee’s
continuing obligations under Section 7; or (ii) a Cause condition existed prior
to the Termination Date that, had the Company been fully aware of such
condition, would have resulted in the termination of Employee’s employment
pursuant to Section 5(a), then Employee shall promptly return to the Company the
Cash Severance Payment received by Employee.  Should the Company institute legal
action and recover monies owed pursuant to this Section 6(f), then Employee
agrees he will be required to reimburse the Company for all attorney’s fees and
costs associated with said legal action.





8

 




 

(g)        Change of Control Definition.  As used herein, “Change of Control”
shall have the meaning set forth in the Equity Incentive Plan.

7.         Restrictive Covenants.

(a)        Generally.  The Company shall provide Employee access to Confidential
Information (as defined below) for use only during the Employment Period, and
Employee acknowledges and agrees that the Company Group shall be entrusting
Employee, in Employee’s unique and special capacity, with developing the
goodwill of the Company Group, and in consideration thereof and in consideration
of the Company providing Employee with access to Confidential Information and as
an express incentive for the Company to enter into this Agreement and employ
Employee, Employee has voluntarily agreed to the covenants set forth in this
Section 7. Employee further agrees and acknowledges that the limitations and
restrictions set forth herein, including geographical and temporal restrictions
on certain competitive activities, are reasonable in all respects and not
oppressive, shall not cause Employee undue hardship, and are material and
substantial parts of this Agreement intended and necessary to prevent unfair
competition and to protect the Company Group’s Confidential Information,
goodwill and substantial and legitimate business interests.

(b)        Non-Competition.  Employee agrees that, during the Non-Compete Period
(as defined below), Employee shall not, without the prior written approval of
the Board, directly or indirectly, for Employee or on behalf of or in
conjunction with any other person or entity of any nature:

(i)         engage in or participate in competition with any member of the
Company Group in any aspect of the Business (as defined below) within the Market
Area (as defined below), which prohibition shall prevent Employee from directly
or indirectly owning, managing, operating, joining, becoming an officer,
director, employee or consultant of, or loaning money to, or selling or leasing
equipment or real estate to or otherwise being affiliated with any person or
entity engaged in, or planning to engage in, the Business in the Market Area in
competition, or anticipated competition, with any member of the Company Group
(which, for this purpose, includes any company that directly competes with the
Company Group as of the date hereof or in the future); or

(ii)       appropriate any Business Opportunity (as defined below) of, or
relating to, the Company Group located in the Market Area.

(c)        Non-Solicitation.  Employee agrees that, during the Non-Solicit
Period (as defined below), Employee shall not, without the prior written
approval of the Board, directly or indirectly, for Employee or on behalf of or
in conjunction with any other person or entity:

(i)         solicit, canvass, approach, encourage, entice or induce any known
customer or supplier of any member of the Company Group to cease or lessen such
customer’s or supplier’s business with the Company Group; or

(ii)       solicit, canvass, approach, encourage, entice or induce any employee
or contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group.





9

 




 

(d)        Non-Disclosure; Non-Use of Confidential Information.  Employee shall
not disclose or use at any time, either during Employee’s employment with the
Company or at any time thereafter, any Confidential Information of which
Employee is or becomes aware, whether or not such information is developed by
Employee, except to the extent that such disclosure or use is directly related
to and required by Employee’s performance in good faith of duties assigned to
Employee by the Company.  Employee will take all appropriate steps to safeguard
Confidential Information in Employee’s possession and to protect it against
disclosure, misuse, espionage, loss and theft.  Employee shall deliver to the
Company at the Date of Termination, or at any time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data (and copies thereof) relating to the Confidential Information
or the “Work Product” (as defined below in Section 7(j)(viii)) of the business
of the Company Group that Employee may then possess or have under Employee’s
control.  Nothing in this Agreement will preclude, prohibit or restrict Employee
from (i) communicating with any federal, state or local administrative or
regulatory agency or authority, including but not limited to the Securities and
Exchange Commission (the “SEC”); (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority; or (iii) filing
a charge of discrimination with the United States Equal Employment Opportunity
Commission or any other federal state or local administrative agency or
regulatory authority.  Nothing in this Agreement, or any other agreement between
the Parties, prohibits or is intended in any manner to prohibit, Employee from
(1) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency Inspector General, or (2) making other disclosures that are protected
under whistleblower provisions of federal law or regulation.  This Agreement
does not limit Employee’s right to receive an award (including, without
limitation, a monetary reward) for information provided to the SEC.  Employee
does not need the prior authorization of anyone at the Company to make any such
reports or disclosures, and Employee is not required to notify the Company that
Employee has made such reports or disclosures.  Nothing in this Agreement or any
other agreement or policy of the Company is intended to interfere with or
restrain the immunity provided under 18 U.S.C. §1833(b).  Employee cannot be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made (x) (A) in confidence to
federal, state or local government officials, directly or indirectly, or to an
attorney, and (B) for the purpose of reporting or investigating a suspected
violation of law; (y) in a complaint or other document filed in a lawsuit or
other proceeding, if filed under seal; or (z) in connection with a lawsuit
alleging retaliation for reporting a suspected violation of law, if filed under
seal and does not disclose the trade secret, except pursuant to a court
order.  The foregoing provisions regarding protected disclosures are intended to
comply with all applicable laws.  If any laws are adopted, amended or repealed
after the execution of this Agreement, this Agreement shall be deemed to be
amended to reflect the same.

(e)        Proprietary Rights.  Employee recognizes that the Company Group
possesses a proprietary interest in all Confidential Information and Work
Product and has the exclusive right and privilege to use, protect by copyright,
patent or trademark, or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Employee, except as otherwise agreed
between the Company Group and Employee in writing.  Employee expressly agrees
that any Work Product made or developed by Employee or Employee’s agents during
the course of Employee’s employment, including any Work Product which is based
on or arises out





10

 




 

of Work Product, shall be the property of and inure to the exclusive benefit of
the Company Group.  Employee further agrees that all Work Product developed by
Employee (whether or not able to be protected by copyright, patent or trademark)
during the course of Employee’s employment with the Company, or involving the
use of the time, materials or other resources of the Company Group, shall be
promptly disclosed to the Company Group and shall become the exclusive property
of the Company Group, and Employee shall execute and deliver any and all
documents necessary or appropriate to implement the foregoing.

(f)        Non-Disparagement.  During the Employment Period and at all times
thereafter, neither Employee nor Employee’s agents shall directly or indirectly
issue or communicate any public statement, or statement likely to become public,
that maligns, denigrates or disparages the Company (including, in the case of
communications by Employee or Employee’s agents, the Company Group, any of the
Company Group’s officers, directors or employees).  The foregoing shall not be
violated by truthful responses to (i) legal process or governmental inquiry or
(ii) by private statements to the Company Group or any of the Company Group’s
officers, directors or employees; provided, with respect to clause (ii), such
statements are made in the course of carrying out Employee’s duties pursuant to
this Agreement.

(g)        Enforcement.  Because of the difficulty of measuring economic losses
to the Company Group as a result of a breach of the covenants set forth in this
Section 7, and because of the immediate and irreparable damage that would be
caused to the members of the Company Group for which they would have no other
adequate remedy, the Company and each other member of the Company Group shall be
entitled to enforce the foregoing covenants, in the event of a breach as
determined by a court of law, by (i) notwithstanding anything to the contrary
contained in an Equity Incentive Plan or an award agreement, causing the
forfeiture of any unvested awards granted under an Equity Incentive Plan
(including the equity awards described in Section 3(c)) or (ii) obtaining
injunctions and restraining orders from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall not be the Company’s
or any other member of the Company Group’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company and each other member of the Company Group at law and equity.

(h)        Blue Pencil.  If, at any time, the provisions of this Section 7 shall
be determined to be invalid or unenforceable under any applicable law, by reason
of being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter and Employee and the Company agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.

(i)         Tolling.  The periods during which the covenants set forth in this
Section 7 shall survive shall be tolled during (and shall be deemed
automatically extended by) any period during which Employee is found by a judge
residing in a court of competent jurisdiction to be in violation of any such
covenants, to the extent permitted by applicable law.





11

 




 

(j)         For purposes of Section 7, the following terms shall have the
following meanings:

(i)         “Business” shall mean the business and operations that are the same
or similar to those performed by the Company and any other member of the Company
Group for which Employee provides services or about which Employee obtains
Confidential Information during the Employment Period, which business and
operations include the provision of offshore drilling services through the use
of high-specification floating rigs.

(ii)       “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business of which Employee was aware during
his employment with the Company or about which Employee received Confidential
Information.

(iii)      “Company” shall include the Company, the Parent and any direct or
indirect subsidiaries and affiliates thereof and any successors thereto.

(iv)       “Confidential Information” means information that is not generally
known to the public (but for purposes of clarity, Confidential Information shall
never exclude any such information that becomes known to the public because of
Employee’s unauthorized disclosure) and that is used, developed or obtained by
the Company Group in connection with its business, including, but not limited
to, information, observations and data obtained by Employee while employed by
the Company Group concerning (A) the business or affairs of the Company Group,
(B) products or services, (C) fees, costs and pricing structures, (D) designs,
(E) analyses, (F) drawings, photographs and reports, (G) computer software,
including operating systems, applications and program listings, (H) flow charts,
manuals and documentation, (I) databases, (J) accounting and business methods,
(K) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (L) customers
and clients and customer or client lists, (M) other copyrightable works, (N) all
production methods, processes, technology and trade secrets, and (O) all similar
and related information in whatever form.  Confidential Information will not
include any information that has been published in a form generally available to
the public (except as a result of Employee’s unauthorized disclosure) prior to
the date Employee proposes to disclose or use such information.  Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

(v)        “Market Area” shall mean states of Texas, Mississippi, Alabama, and
Louisiana, the countries of Nigeria and Brazil, the Gulf of Mexico Outer
Continental Shelf, and any additional areas in which the Company expands its
operations or creates plans to expand its operations with such areas added to
Exhibit A hereof from time to time and provided to Employee.





12

 




 

(vi)       “Non-Compete Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing until the first
anniversary of the Termination Date.

(vii)     “Non-Solicit Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing until the first
anniversary of the Termination Date.

(viii)    “Work Product” means all inventions, innovations, improvements,
technical information, systems, software developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos and
all similar or related information (whether patentable or unpatentable) that
relates to the Company Group’s actual or anticipated Business, research and
development or existing or future products or services and that are conceived,
developed or made by Employee (whether or not during usual business hours and
whether or not alone or in conjunction with any other person) while employed by
the Company together with all patent applications, letters patent, trademark,
trade name and service mark applications or registrations, copyrights and
reissues thereof that may be granted for or upon any of the foregoing.

8.         Dispute Resolution; Submission to Jurisdiction.

(a)        Each Party irrevocably agrees for the exclusive benefit of the other
that any and all suits, actions or proceedings relating to this Agreement (a
“Proceeding”) shall be maintained in either the courts of the State of Texas or
the federal District Courts sitting in Houston, Texas (collectively, the “Chosen
Courts”) and that the Chosen Courts shall have exclusive jurisdiction to hear
and determine or settle any such Proceeding and that any such Proceedings shall
only be brought in the Chosen Courts. Each Party irrevocably waives any
objection that it may have now or hereafter to the laying of the venue of any
Proceedings in the Chosen Courts and any claim that any Proceedings have been
brought in an inconvenient forum and further irrevocably agrees that a judgment
in any Proceeding brought in the Chosen Courts shall be conclusive and binding
upon it and may be enforced in the courts of any other jurisdiction.

(b)        EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN
RESPECT OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.

9.         Confidentiality of Agreement.  The Parties agree that the
consideration furnished under this Agreement, the discussions and correspondence
that led to this Agreement, and the terms and conditions of this Agreement are
private and confidential. Except as may be required by applicable law,
regulation, or stock exchange requirement, neither Party may disclose the above
information to any other person or entity without the prior written approval of
the other.

10.       Defense of Claims.  During the Employment Period and following the
Termination Date, upon reasonable notice and without the necessity of the
Company’s obtaining





13

 




 

a subpoena or court order, Employee shall reasonably cooperate with the Company
Group in the defense of any claims or actions that may be made by or against any
member of the Company Group that relate to Employee’s actual or prior areas of
responsibility.  The Company shall pay or reimburse Employee for all of
Employee’s reasonable travel and other direct expenses reasonably incurred, to
comply with Employee’s obligations under this Section 10, so long as Employee
provides reasonable documentation of such expenses and obtains the Company’s
prior approval before incurring such expenses.

11.       Withholdings; Deductions.  The Company may withhold and deduct from
any benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

12.       Title and Headings; Construction.  Titles and headings to
Sections hereof are for the purpose of reference only and shall in no way limit,
define or otherwise affect the provisions hereof.  Any and all Exhibits or
Attachments referred to in this Agreement are, by such reference, incorporated
herein and made a part hereof for all purposes.  Unless the context requires
otherwise, all references herein to an agreement, instrument or other document
shall be deemed to refer to such agreement, instrument or other document as
amended, supplemented, modified and restated from time to time to the extent
permitted by the provisions thereof.  All references to “dollars” or “$” in this
Agreement refer to United States dollars.  The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement, including all Exhibits attached hereto, and not to any particular
provision hereof.  Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.  The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any party
hereto, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by each of the Parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the Parties hereto.

13.       Applicable Law.  This Agreement shall in all respects be construed
according to the laws of the State of Texas without regard to its conflict of
laws principles that would result in the application of the laws of another
jurisdiction.

14.       Entire Agreement and Amendment.  This Agreement and the
Confidentiality Agreement contain the entire agreement of the Parties with
respect to the matters covered herein and supersede all prior and
contemporaneous agreements and understandings, oral or written, between the
Parties hereto concerning the subject matter hereof.  This Agreement may be
amended only by a written instrument executed by both Parties.





14

 




 

15.       Waiver of Breach.  Any waiver of this Agreement must be executed by
the party to be bound by such waiver.  No waiver by either party hereto of a
breach of any provision of this Agreement by the other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, shall operate or be construed as a waiver of any subsequent breach by
such other party or any similar or dissimilar provision or condition at the same
or any subsequent time.  The failure of either party hereto to take any action
by reason of any breach shall not deprive such party of the right to take action
at any time.

16.       Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement
without Employee’s consent, including to any member of the Company Group and to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the equity, assets or businesses of the Company Group.

17.       Notices.  Notices provided for in this Agreement shall be in writing
and shall be deemed to have been duly received (a) when delivered in person,
(b) on the first Business Day after such notice is sent by air express overnight
courier service, or (c) on the second Business Day following deposit with an
internationally-recognized overnight or second-day courier service with proof of
receipt maintained, in each case, to the following address, as applicable:

If to the Company, addressed to:

Pacific Drilling Manpower, Inc.
Attention: General Counsel
11700 Katy Fwy
Houston, Texas 77079
Email: l.buchanan@pacificdrilling.com

If to Employee, addressed to the following until an updated address is provided
to the Company by the Employee:

James W. Harris
11831 Chapelwood Lane
Houston, Texas 77024

18.       Counterparts.  This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument.  Each counterpart may consist
of a copy hereof containing multiple signature pages, each signed by one party,
but together signed by both Parties.

19.       Deemed Resignations.  Except as otherwise determined by the Board or
as otherwise agreed to in writing by Employee and any member of the Company
Group prior to the termination of Employee’s employment with the Company or any
member of the Company Group, any termination of Employee’s employment shall
constitute, as applicable, an automatic resignation of Employee: (a) as an
officer of the Company and each member of the Company Group; (b) from the Board;
and (c) from the board of directors or board of managers (or similar





15

 




 

governing body) of any member of the Company Group and from the board of
directors or board of managers (or similar governing body) of any corporation,
limited liability entity, unlimited liability entity or other entity in which
any member of the Company Group holds an equity interest and with respect to
which board of directors or board of managers (or similar governing body)
Employee serves as such Company Group member’s designee or other representative.

20.       Certain Excise Taxes.  Notwithstanding anything to the contrary in
this
Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (i) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (ii) paid in full, whichever produces the better net
after-tax position to Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any other applicable taxes).  The reduction
of payments and benefits hereunder, if applicable, shall be made by reducing,
first, payments or benefits to be paid in cash hereunder in the order in which
such payment or benefit would be paid or provided (beginning with such payment
or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been
made.  Nothing in this Section 20 shall require the Company Group to be
responsible for, or have any liability or obligation with respect to, Employee’s
excise tax liabilities under Section 4999 of the Code.

21.       Section 409A.

(a)        Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent.  Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible.  For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment.  Any payments to be made under this Agreement
upon a termination of Employee’s employment shall only be made if such
termination of employment constitutes a “separation from service” under
Section 409A.





16

 




 

(b)        To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.

(c)        Notwithstanding any provision in this Agreement to the contrary, if
any payment or benefit provided for herein would be subject to additional taxes
and interest under Section 409A if Employee’s receipt of such payment or benefit
is not delayed until the earlier of (i) the date of Employee’s death or (ii) the
date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

22.       Clawback.  To the extent required by applicable law or any applicable
securities exchange listing standards, or if Employee violates any
non-competition, non-solicitation, nondisparagement or nondisclosure covenant or
agreement with the Company Group, the Company may require forfeiture or
recoupment of any bonuses or other compensation or severance paid to you under
this Agreement.  Notwithstanding any provision of this Agreement to the
contrary, the Company and Parent reserves the right, without the consent of
Employee, to adopt any such clawback policies and procedures, including such
policies and procedures applicable to this Agreement with retroactive effect;
provided such clawback policies and procedures apply to all senior executives of
the Company or Parent.

23.       Effect of Termination.  The provisions of Sections 5,  7-11 and 19 and
those provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

24.       Third-Party Beneficiaries.  Each member of the Company Group that is
not a signatory to this Agreement shall be a third-party beneficiary of
Employee’s obligations under Section 7 and shall be entitled to enforce such
obligations as if a party hereto.

25.       Severability.  It is the desire and intent of the Parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be





17

 




 

invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this Agreement will not be materially
and adversely affected thereby, such provision, as to such jurisdiction, shall
be ineffective, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction; furthermore, in lieu of such invalid or unenforceable provision
there will be added automatically as a part of this Agreement, a legal, valid
and enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.  Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

26.       Guarantee. Parent hereby unconditionally and without limitation
guarantees the performance of, and agrees to cause to be performed, all of the
obligations of the Company under this Agreement.  Parent agrees to act as a
surety for the performance of all of the obligations of the Company under this
Agreement.  For avoidance of doubt, Parent shall be a guarantor and surety of
all payment and performance obligations of the Company under this Agreement and
Employee may, in his sole discretion, pursue all rights and remedies that
Employee may have pursuant to this Agreement, at law or in equity against both
the Company and Parent.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

 



18

 




 

IN WITNESS WHEREOF, Employee and the Company each have executed this Agreement
to be effective as of the Effective Date.

 

 

 

 

EMPLOYEE

 

 

 

 

 

James W. Harris

 

 

 

 

 

PACIFIC DRILLING MANPOWER, INC.

 

 

 

By:

 

 

Name:

Bernie Wolford, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

FOR PURPOSES OF SECTION 26 ONLY

 

 

 

 

 

PACIFIC DRILLING S.A.

 

 

 

 

 

By:

 

 

Name:

Bernie Wolford, Jr.

 

Title:

Chief Executive Officer

 

 



SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT




 

Exhibit A

ADDITIONAL MARKET AREA

[Intentionally Blank; Reserved for Future Use]

 

 

EXHIBIT A

